
	
		IIA
		111th CONGRESS
		2d Session
		S. J. RES. 31
		IN THE SENATE OF THE UNITED STATES
		
			May 28 (legislative
			 day, May 26), 2010
			Mr. Leahy (for himself,
			 Mr. Cochran, and
			 Mr. Dodd) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		JOINT RESOLUTION
		To authorize the Board of Regents of the
		  Smithsonian Institution to plan, design, and construct a facility and to enter
		  into agreements relating to education programs at the National Zoological Park
		  facility in Front Royal, Virginia.
	
	
		1.Authorization for
			 facilityThe Board of Regents
			 of the Smithsonian Institution is authorized to plan, design, and construct a
			 facility on National Zoological Park property in Front Royal, Virginia for the
			 purpose of conducting research and educational programs.
		2.Agreements for housing
			 and other services
			(a)In
			 generalThe Board of Regents of the Smithsonian Institution is
			 authorized to enter into agreements for the provision of housing and other
			 services to the participants in the programs described in section 1.
			(b)CostsThe
			 housing and other services described in subsection (a) shall be provided at no
			 cost to the Smithsonian Institution.
			3.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out section 1—
			(1)$1,000,000 for each of fiscal years 2010
			 and 2011; and
			(2)$3,000,000 in the aggregate for all
			 succeeding fiscal years.
			
